Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-30 are presented for examination.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
 Response to Amendment/Response to Arguments
3.	Applicant has argued that the references of prior art fail to teach the amended limitation. This amendment was added in response to the Final rejection made by the Office. As a result, the previous rejection has been withdrawn and a new rejection has been made in its place. The new reference to Grabinger at al. (US 2007/0262847) has been introduced. The teachings of Grabinger supplement the teachings of Kim and Motsumoto thereby the combination of the references rendering the limitations unpatentable.  Please see the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-6, 8-14 and 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabinger at al. (US 2007/0262847) in view of  Kim et al. (US 2014/0087660) further in view of Motsumoto et al. (US 2012/0178367).
Regarding claims 1, 11, 19 and 27, Grabinger discloses configuring an actuator (element 200) using a mobile device (element 224) user interface (user interface 230), the method comprising: 
transmitting a plurality of first configuration parameters usable by a control program of an actuator to control operation of the actuator from the actuator to a mobile device via near field communication ([0032]-[00035], [0053], the actuator 100 using a controller 112 and processor 130 setting a control program and managing data of the actuator at the actuator and transmit to the external user interface 134 using two-way close range, radio or line of sight wireless transmissions 137 and 136);
wherein the actuator is configured to couple to and control the operation of a fluid control valve within an HVAC system ([0031], the actuation member 102 is used to move objects (control), such as dampers, valve and  controlled by a solenoid-operated valve of HVAC);
receiving the first plurality of configuration parameters associated with the actuator at the mobile device via NFC ([0032]-[0035], The communications interface 132 and user interface 134 engage in two-way communications, actuator and user interface device to apply configurations, query existing settings, query operational data); 

transmitting a plurality of second configuration parameters associated with the actuator  to the actuator via NFC ([0014]-[0015], [0029],[0035],  Fig. 7, element 706, wirelessly transmit the configuration data from the user interface device to the wireless of the actuator and changing actuator operation in response to the applied configuration data). 
wherein the plurality of first configuration parameters comprises an actuation span for the actuator ([0027], [0028], [0039], actuator use force transducer known in the art, including linear/rotary  (actuation span) electrical motors, hydraulic or pneumatic pistons/motors, piezoelectric elements, etc. Electrical control signals may both actively control the actuator (e.g., movement commands) and be used to set system parameters (e.g., actuation limits, speeds).
Grabinger does not clearly discloses the communication between the actuator and the mobile device use NFC. However, Kim use the two-way commination between actuator and mobile device to receive and transmit the parameters of actuator via NFC.
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to make the modification the teaching of Grabinger with the teaching of Kim to improve the communication between the devices by providing easy and  fast short rang connection.
Grabinger and Kim fails to disclose power drawn from an NFC signal. However, Matsumoto discloses in the Abstract, An antenna unit receives radio waves from a reader/writer by NFC and first power source unit generates power from the radio waves.
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to make the modification the teaching of Grabinger and Kim with the 
10Regarding claims 2-4, 12, 26 and 29, Kim discloses plurality of first and second configuration parameters includes a set point ([0110], air-conditioning temperature setting information), a travel time ([0108],operation period time) , and an operational mode (0107], operation state, [0190], a power-saving mode), the operational mode identifying one of a direct action mode ([0108], current operation status) and a reverse action mode [0324] reserved operation setting)  [0392] Fig. 8, A first transmission/reception mode may be a mode for transmitting internally generated information (internal information) of the home appliance 200 to the terminal 600).
Regarding claims 5 and 13, Kim discloses the plurality of first and second configuration parameters includes at least 20one of a building device type ([0111], product type information (a refrigerator, a washing machine, etc.), a device identification ([0111], product serial number), and a network address ([0111],[0240], type/version information of firmware).
Regarding claims 6 and 14, Kim discloses displaying a visual representation of the actuator on the user interface (Fig. 19C, the mobile terminal 600 display the food storage information and visual representation of refrigerator).  
Regarding claims 8, 16, 18 and 30 Kim discloses receiving a configuration parameter update at the mobile device, the configuration parameter update replacing or modifying at least one of the plurality of first configuration parameters ([0261] the mobile terminal 600 determines whether tagging to the home appliance is performed).
 displaying the configuration parameter update on the user interface of the mobile device ([0223] FIGS. 13a to 13e show the case in which, if the mobile terminal 600 is tagged to the washing machine 200b in a state of displaying a washing course list screen on the mobile terminal 600, washing course list information Scol is transmitted to the washing machine 200b and the washing machine 200b 
providing an indication on the user interface that the configuration parameter update was transmitted successfully to the actuator ([0115], 0251], [0224], The mobile terminal 600 may receive CRC reply data from the home appliance 200 and determine whether writing is successfully performed using the CRC reply data (S1355). If writing fails, a writing failure message may be output (S1357). If writing is successful, the mobile terminal 600 may output a writing success message S1360). 
5Regarding claims 9 Regarding claims 9 and 17, Kim discloses displaying diagnostic data regarding operation of the actuator ([0106], [0275], [0362] the mobile terminal 600 may display a monitoring screen for monitoring the home appliance or a failure diagnosis screen for failure diagnosis of the home appliance according to user input and the home appliance transmits failure diagnosis related information to the mobile terminal 600).
Regarding claims 10 and 22, Kim discloses the diagnostic data includes failure mode data ( [0112] diagnostic information may include information about a part which does not operate upon failure, failure time information, operation information upon failure).
Regarding claim 20, Kim discloses the a plurality of first or second configuration parameters are a plurality of operational parameters of the building device ([0107]-[0110], the operation of the home appliance 200, such as a washing machine 200b operates, water use information when the washing machine 200b operates, information about the number of times of air conditioning, air-conditioning temperature setting information and information about the number of times of cleaning of an air conditioner 200c, frequently used course operation information and frequent cooking time operation information of a cooker 200d, information about the number of times of cleaning, cleaning time information and cleaning course information of a cleaner 200e, etc.).
 data includes at least one of timing data and speed data [0221] Then, as shown in FIG. 12d, the mobile terminal 600 may transmit the washing course information Scos related to "course a" to the NFC module 217 of the washing machine 200b. The washing course information Scos related to "course a" may include time information such as a washing cycle of 60 min, a rinsing cycle of 20 min and a dehydration cycle of 10 min).  
Regarding claim 23, Kim discloses the building device includes a flow sensor ([0110], a washing machine 200b operates, water use information (flow sensor), when the washing machine 200b operate).  
Regarding claim 24, Kim discloses the processor is configured to display the data on the user interface ([0115] the mobile terminal 600 may display the information received from the home appliance 200).
5Regarding claim 25, Char 	Regarding claim 25, Kim discloses configured to receive a user input modifying at least one of the plurality of first configuration parameters  and transmit the modified at least one of the plurality of first configuration parameters  to the building device via direct wireless communication between the mobile device and the building device as the plurality of second configuration parameters ([0205]-[0207], [0137] FIG. 4, the mobile terminal 600 and the home appliance 200 is transmit and receive data using an NFC, for example, Fig. 10a to 10d the washing machine 200b operates in a power-saving mode based on the received power information form the mobile device 600. The washing machine 200b operates in a time other than a peak time of 13:00 to 15:00 or the washing machine 200b operates such 
Regarding claim 28, Kim discloses the 20mobile device to display data associated with operation of the building device, the data received from the building device via NFC ([0226] If the washing course item 1315 is selected, as shown in FIG. 13b, the washing course list screen 1320 among the screens of the application related to the washing machine 200b may be displayed on the mobile terminal 600).  

5.	Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabinger at al. (US 2007/0262847) in view of  Kim et al. (US 2014/0087660) in view of Motsumoto et al. (US 2012/0178367) and further in view of Ehlers et al. (US 2007/0043478).
Regarding claims 7 and 15, Grabinger, Kim and Motsumoto disclose the limitations of claims 1 and 11, but fail to disclose the limitations of claims 7 and 15. However, Ehlers discloses the limitation of claims 7 and 15, displaying a hyperlink on the user interface, the hyperlink selectable to direct a user to additional information regarding the actuator ([0315], the GUI 4.02 displays a homeowner control center 4.12 in the control panel, the homeowner control center 4.12 includes a plurality of hyperlinked icons 4.14. The hyperlinked icons 4.14 include a direct access icon 4.14A, a scheduling icon 4.14B, my reports icon 4.14C, an alerts icon 4.14D, a configuration data icon 4.14E and a user help icon 4.14F. Selection of a home link within the information section 4.05 will return the GUI 4.02 to the homeowner control center 4.12).  
.

Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burt (US 2014/0097367) related to an fluid control valve and actuator assembly includes a valve configured to control a flow of liquid, and a valve actuator configured to control opening and closing of the valve of HVAC system.
Peter (CH707624) related to a control device for an HVAC system, the control device having a communication module for communicating with one or more components such as an actuator of the HVAC system includes, for example, a blower, a cooling unit, a heating unit. In addition, the mobile service device, the control module is configured such that a user interface of the mobile service device displays identifiers of the components of the HVAC system and receives these associated component parameters of the components from a user of the mobile service device, wherein the control module is also set up to control the active NFC module to write component parameters on passive transponders of components of the HVAC system and / or on a passive transponder of a controller of the HVAC system.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119